 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    FRANCISCO BURGOS,                                  No. 2:19-cv-1278 TLN AC P
11                        Plaintiff,
12            v.                                         FINDINGS AND RECOMMENDATIONS
13    C. PRIMM, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On May 12, 2021, the undersigned screened plaintiff’s complaint and determined that it

20   failed to state a claim upon which relief may be granted. ECF No. 7 at 5-6. Plaintiff was granted

21   the opportunity to file an amended complaint, and he was directed to do so within thirty days. Id.

22   at 7-8. Plaintiff was cautioned that his failure to amend the complaint in accord with the

23   screening order would result in the dismissal of this action. Id. at 8.

24          More than thirty days have passed, and plaintiff has not filed an amended complaint, nor

25   has he responded to the court’s order in any way. For these reasons, the undersigned will

26   recommend that this action be dismissed for failure to amend.

27          Accordingly, IT IS HEREBY RECOMMENDED that this action be DISMISSED without

28   prejudice for failure to amend the complaint. See Fed. R. Civ. P. 41(a)(2); L.R. 110.
                                                         1
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 3   after being served with these findings and recommendations, plaintiff may file written objections
 4   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 5   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 6   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 7   (9th Cir. 1991).
 8   DATED: July 6, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
